PER CURIAM:
This is an appeal from an order denying a motion for new trial and judgment n.o.v. In light of the fact that the order *375has not been reduced to judgment and docketed,1 we cannot consider the merits of appellant’s contentions. “An order denying a motion for a new trial . . . does not constitute an appealable order.” Pa.R.A.P. 301(c). Therefore, this appeal is premature and must be quashed. Slagter v. Mix, 441 Pa. 272, 272 A.2d 885 (1971); Richard v. Chester Extended Care Center, 287 Pa.Super. 289, 430 A.2d 290 (1981); Brogley v. Chambersburg Engineering Co., 283 Pa.Super. 562, 424 A.2d 952 (1981).
The appeal is quashed.

. Neither appellant nor appellee filed a praecipe that the lower court’s order should be reduced to judgment and docketed.